Citation Nr: 0920876	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to June 
1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   


FINDING OF FACT

In correspondence in May 2009, received by the Board prior to 
the promulgation of a decision, the Veteran withdrew this 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


